Citation Nr: 0602031	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to an effective date earlier than February 26, 
2001, for a grant of service connection for diabetes mellitus 
(DM), Type II, secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which established an 
effective date of February 26, 2001, for the grant of service 
connection for DM, Type II, secondary to Agent Orange 
exposure.

The Board remanded the case in December 2003, and the 
Huntington, West Virginia, RO processed the claim and re-
certified the appeal to the Board.  The Winston-Salem RO, 
however, still holds jurisdiction over the file.


FINDINGS OF FACT

1.  The veteran, who had active military service in the 
Republic of Vietnam during the Vietnam era, received a 
diagnosis of DM, Type II, in April 1996.

2.  On February 23, 2001, VA received the veteran's original 
claim for entitlement to service connection for DM, Type II, 
claimed as secondary to Agent Orange.


CONCLUSION OF LAW

An effective date of February 23, 2001, for the award of 
service connection for DM, Type II, is warranted.  38 
U.S.C.A. §§ 1110, 1116, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi (Pelegrini II),18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
as described in the above paragraph by means of VCAA letters 
issued in March 2001, February 2004, and August 2005.  Thus, 
the veteran in this case has received adequate VCAA notice.  
See Short Bear v. Nicholson, 19 Vet. App. 341 (2005); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In regards to the timing of the VCAA notices, full VCAA 
notification (including all four elements) was given after 
the initial decision was rendered in this case.  
Nevertheless, the Court has held that delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice and, insofar 
as it is clear from the record that the appellant has been 
made fully aware of what is needed to substantiate his claim 
prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.  
Thus, VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
matter on appeal.  The appeal is ready to be considered on 
the merits.

II.  Factual background and legal analysis

The record shows that the veteran submitted an application 
for service connection for DM, Type II, by filing a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which the RO stamped as received on February 23, 2001.  A 
handwritten note on the first page of that form reads "2-26-
01 Informal."

By rating decision dated in November 2001, the RO granted 
service connection for DM, Type II, assigning an effective 
date of February 26, 2001, which the RO noted to be the date 
of the receipt of the veteran's "informal claim."

In a statement received at the RO in May 2002, the veteran 
disagreed with the effective date for his award of service 
connection.  He argued that an April 1996 statement from a 
private physician, a copy of which he enclosed, showed he was 
entitled to service connection from that date.  That 
statement confirms the diagnosis of DM, Type II, not well 
controlled.

In the rating decision from which this appeal ensued, the 
Winston-Salem RO denied the veteran's claim for an earlier 
effective date, explaining thereby that the Nehmer 
stipulation authorized the assignment of an effective date on 
the date when the veteran filed his claim for service 
connection for DM, Type II, which in this case, the RO 
explained, had been on February 26, 2001.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a)(b)(1); (West 2002); 38 C.F.R. § 
3.400(b)(2) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on herbicide exposure, 38 C.F.R. § 3.311a (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter re-adjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5 of the stipulation and order, the 
effective date for disability compensation based on the re-
adjudication of a claim that was voided by the District Court 
shall be the date the voided claim was originally filed.  The 
District Court subsequently interpreted the stipulation and 
order, in light of the 1989 decision, as requiring VA to re-
adjudicate all claims voided in the 1989 decision if the 
disease was subsequently presumptively service connected, 
even if the original claim was not expressly based on 
herbicide exposure.  The District Court also determined that, 
if the re-adjudication resulted in a grant of service 
connection, the effective date would be the date of the 
original claim.  See Nehmer v. United States Veterans' 
Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer 
II).

In a later decision, the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" results in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  The disease at issue in the 
9th Circuit decision was prostate cancer, which under the 
regulation in effect in 1994 was not subject to presumptive 
service connection.  The regulation (38 C.F.R. § 3.309(e)) 
was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

Because Nehmer created an exception to the general provisions 
governing the assignment of effective dates in certain cases, 
VA enacted 38 C.F.R. § 3.816 to state the effective date 
rules required by orders of the United States District Court 
in the class-action.

The new regulation states that a Nehmer class member includes 
a Vietnam veteran who has a covered herbicide disease.  
Covered herbicide disease means a disease for which VA has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Those diseases 
include DM, Type II.  38 C.F.R. § 3.816(b).

The new regulation further states that:

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  [Emphasis 
added.]  A claim will be considered a 
claim for compensation for a particular 
covered herbicide disease if:

(i) The claimant's application and 
other supporting statements and 
submissions may reasonably be 
viewed, under the standards 
ordinarily governing compensation 
claims, as indicating an intent to 
apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the 
claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a 
presumption of service connection 
for the covered disease, in which VA 
denied compensation for a disease 
that reasonably may be construed as 
the same covered herbicide disease 
for which compensation has been 
awarded. 

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400.
38 C.F.R. § 3.816(c)(1)-(4).

In this case, the record shows that the veteran received a 
diagnosis of DM, Type II, as early as in April 1996.  
However, his original claim for service connection was 
received at the RO more than four years later, specifically, 
on February 23, 2001.  

A private treatment record can serve as an informal claim for 
increase or to reopen a previously denied claim.  38 C.F.R. 
§ 3.157(b)(2) (2005).  Such a report cannot, however, 
constitute a claim for service connection.  Brannon v. West, 
12 Vet. App. 32 (1998); see also Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  Even if the April 1996 record 
could be treated as an informal claim, the date of claim 
would be deemed to be the date of receipt of the record.  
Since the 1996 treatment record was not received until May 
2002, it could not provide a basis for finding an earlier 
claim.

Because the inclusion of DM, Type II, as a presumptive Agent 
Orange disease under Section 3.309(e) was made effective by 
VA as of July 9, 2001, and then made retroactive by the 
United States Court of Appeals for the Federal Circuit back 
to May 8, 2001 (see Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002)), and the veteran, a Vietnam 
veteran, filed his claim between May 3, 1989, and May 8, 
2001, the provisions of Section 3.816(c)(2) are of 
application to this matter for purposes of establishing the 
effective date of the award of service connection for DM, 
Type II.

As indicated earlier, pursuant to Section 3.816(c)(2), the 
effective date of the award will be the later of the date the 
claim was received by VA, or the date the disability arose, 
unless the claim was received within one year from the date 
of the veteran's separation from service.  The veteran's 
claim was received more than 34 years after service.  Thus, 
the exception of Section 3.816(c)(3) does not apply, i.e., 
the Board is precluded from assigning as effective date the 
day  following the date of discharge.  While the veteran's 
disability arose as early as April 1996, the claim was filed 
on February 23, 2001.  Therefore, since February 23, 2001, is 
the latter of both dates, that is the effective date that is 
warranted in this case.

The RO determined February 26, 2001, to be the date of 
receipt of the claim, which was the date that was handwritten 
on that form, but because the claim was stamped as received 
on February 23, 2001, the Board has made the determination 
that the earliest of both dates was the actual date of 
receipt of the claim.

The Board is aware that the award of service connection in 
this case was assigned pursuant to a liberalizing law.  
Generally, this would mean that 38 C.F.R. § 3.114 would be of 
application.  However, the above cited Section 3.816(c)(4) 
specifically limits the application of Section 3.114, as well 
as the more general Section 3.400, to those cases that do not 
fall under the provisions of either Section 3.816(c)(1) or  
Section 3.816(c)(2).  Thus, since this case falls under 
Section 3.816(c)(2), Sections 3.114 and 3.400 are not of 
application.


ORDER

An effective date of February 23, 2001, for the award of 
service connection for DM, Type II, secondary to Agent Orange 
exposure, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


